DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the specification, on page 15, paragraph 0057, line 4, the scavenging apparatus “140” should be – 150 --.  Is this a typo?  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10, 12, 17-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Troxell (2013/0239802 A1).
Regarding to claims 1, 12 and 24, Troxell teaches an air cleaner assembly (10 in Fig. 7, paragraph 0024) comprising: an air cleaner housing (30) having an air flow inlet (34) and an air flow outlet (36), wherein the air cleaner housing (30) comprises an outer sidewall (32) and an interior space (15) within the outer sidewall; filter media (20) positioned within the interior space (15) of the air cleaner housing (30) and configured to filter air passing from the air flow inlet (34) to the air flow outlet (36), the filter media (20) and the air cleaner housing (30) defining a clean air space (15) in fluid communication with the air flow outlet (36); an egress aperture (see “aperture” in Fig. 7 where air arrow (106) coming out on the side of housing (30)) in fluid communication with the interior space (15) of the air cleaner housing (30); a selective scavenging apparatus (50) comprising a scavenging inlet and a scavenging outlet (unlabeled in Fig. 7), wherein the scavenging inlet is in fluid communication with the egress aperture, wherein the selective scavenging apparatus (50) is configured to move fluid and sediment entering the scavenging inlet, from the egress aperture, through the scavenging outlet (see details of Fig. 7); and control electronics operably coupled to the selective scavenging apparatus and a pulse cleaning apparatus extending into the clean air space of the air cleaner housing, the control electronics (42, paragraphs 0025-0027) configured to: selectively actuate the pulse cleaning apparatus to perform a cleaning operation, wherein the pulse cleaning apparatus moves fluid and sediment out of the interior space through the egress aperture during the cleaning operation; and selectively actuate the selective scavenging apparatus (50) to move fluid and sediment through the scavenging outlet during a scavenging time period (see paragraphs 0028-0031).  Troxell also teaches a method of operating an air cleaner assembly (10 in Fig. 7) that comprises an air cleaner housing (30) having an air flow inlet (34) and an air flow outlet (36), wherein the air cleaner housing (30) comprises an outer sidewall (32) and an interior space (15) within the outer sidewall; filter media (20) positioned within the interior space (15) of the air cleaner housing (30) and configured to filter air passing from the air flow inlet (34) to the air flow outlet (36), the filter media (20) and the air cleaner housing (30) defining a clean air space (15) in fluid communication with the air flow outlet (36); an egress aperture (see “aperture” in Fig. 7 where air arrow (106) coming out on the side of housing (30)) in fluid communication with the interior space (15) of the air cleaner housing (30); a selective scavenging apparatus (50) comprising a scavenging inlet and a scavenging outlet (unlabeled in Fig. 7), wherein the scavenging inlet is in fluid communication with the egress aperture, wherein the method comprises: selectively delivering gas into a clean air space (15) defined by the filter media (20) and the air cleaner housing (30) for a pulse cleaning period (40) such that sediment detaches from an exterior surface of the filter media (20); selectively actuating the selective scavenging apparatus (50) and the pulse cleaning system (40) to clean the filter media (20) (paragraphs 0028-0031).
Regarding to claims 6 and 17, Troxell teaches the pulse cleaning apparatus (40, paragraph 0025) configured to direct a single pulse of gas into the clean air space (15) of the air cleaner housing (30) during the cleaning operation such that sediment detaches from an exterior surface of the filter media (20).
Regarding to claims 7, 8, 18 and 19, Troxell shows in Figure 7 that the pulse cleaning apparatus is configured to direct evenly spaced multiple pulses of gas into the clean air space of the air cleaner housing (30) during the cleaning operation such that sediment detaches from an exterior surface of the filter media (30) (paragraph 0030).
Regarding to claims 9, 10 and 20-22, Troxell teaches an ejector (48) comprising a pressure port in fluid communication with an air compressor (60) such that fluid flow from the air compressor (60) to the pressure port is configured to move fluid and sediment from the inlet to the outlet.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Troxell (2013/0239802 A1), as applied supra.
14.	Claims 11 and 23 call for a fan located in the scavenging apparatus.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a fan located in the scavenging apparatus of Troxell since it is well known in the art that a fan would generate a suction force which helps move the air stream flowing from the inlet to the outlet of the apparatus faster.
Allowable Subject Matter
15.	Claims 2-5 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	None of the prior arts teaches the correlation between the scavenging time period versus the pulse cleaning period, such as the scavenging time period starts before a start of the pulse cleaning period (claims 2 and 13), the scavenging time period starts simultaneously with a start of the pulse cleaning period (claims 3 and 14), the scavenging time period ends after an end of the pulse cleaning period (claims 4 and 15), and the scavenging time period ends simultaneously with an end of the pulse cleaning period (claims 5 and 16).
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 09, 2022